EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with EILEEN PAPE on January 28, 2022.
The application has been amended as follows:
Claims 10 – 16 were cancelled.
REASONS FOR ALLOWANCE
Claims 1, 3, 4, 6 – 9 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Ottestad, Nils T (US 2015/0316162) and Veland, Arne (US 2010/0150740). The prior arts alone or in combination fails to specifically disclose “a return seal disposed in the pilot chamber that isolates a pressure in a discharge chamber of the valve housing to delay the supply valve actuation when the barrier fluid pressure increases rapidly and to generate hysteresis in the opening and closing of the valve mechanism" and “a pressure in a discharge chamber of the valve housing is isolated by a return seal disposed in the pilot chamber to delay the valve mechanism actuation when the barrier fluid pressure increases rapidly and to generate hysteresis in the opening and closing of the valve mechanism" (emphasis added), as claimed in claims 1 and 17 respectively.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ottestad, Lumkes, Glomeau and Oneyama teaches a valve assembly while Gyynning, Tomter, Stinessen, Judge, Elvebakken and Kanstad teaches a submersible pump system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746